PER CURIAM.
Renard Harrison received a summary denial of his Florida Rules of Criminal Procedure 3.800(a) motion for additional jail time credit. Harrison alleged that he was entitled to 365 days credit in addition to the 265 days with which he was credited.
The State acknowledges that the order containing the summary denial does not have the required portions of the record supporting the denial.
We vacate the denial and remand to either grant relief or to attach copies of the record showing Harrison is not entitled to relief.
ORDER VACATED; REMANDED.
PETERSON, GRIFFIN and PLEUS, JJ., concur.